Per Curiam,
The contest in the court below turned upon the question whether a new parol contract was made between the parties after the written contract was made, and its execution had been proceeded with to a certain stage. The learned court below fairly and correctly submitted that question to the jury with appropriate instructions, and the juiy found in favor of the defendant. There was a sufficiency of testimony to warrant the submission of the question to the jury, and to sustain their verdict. There is no legal difficulty in the way to disable the parties from making such an agreement, and the agreement itself, if and when, subsequently made, and upon the consideration which moved the parties to enter into it, does not in the least infringe upon the rule which prohibits the giving of parol proof to alter or contradict the terms of a written instrument. The assignments of error are without merit and are dismissed.
Judgment affirmed.